House, C. J.
(dissenting). I do not agree with the conclusion reached in the majority opinion that the trial court erred in holding that the provisions of § 52-461 of the General Statutes are applicable to the facts it found in the present case. I find no ambiguity in the statute which requires or justifies *395such a limited construction of the statute as is reached in the majority opinion. As this court most recently stated in Torrington Water Co. v. Board of Tax Review, 168 Conn. 319, 322, 362 A.2d 866: “It is a cardinal rule of statutory interpretation that [w] here the language of a statute is plain and unambiguous, the enactment speaks for itself and there is no occasion to construe it. Hurlbut v. Lemelin, 155 Conn. 68, 73, 230 A.2d 36; State v. Springer, 149 Conn. 244, 248, 178 A.2d 525; 2 Sutherland, Statutory Construction (3d Ed.) § 4502. “Its unequivocal meaning is not subject to modification by way of construction. State ex rel. Rourke v. Barbieri, 139 Conn. 203, 207, 91 A.2d 773; Swits v. Swits, 81 Conn. 598, 599, 71 A. 782.” General Tires, Inc. v. United Aircraft Corporation, 143 Conn. 191, 195, 120 A.2d 426.' State v. Simmons, 155 Conn. 502, 504, 234 A.2d 835.” See also Meriden v. Board of Tax Review, 161 Conn. 396, 402, 288 A.2d 435. In the absence of special circumstances, the words of a statute are to be accorded their common meaning. General Statutes § 1-1; Hardware Mutual Casualty Co. v. Premo, 153 Conn. 465, 474, 217 A.2d 698.
Section 52-461 entitled “Obstruction to Drainage” is set out in its entirety in footnote 3 of the majority opinion. It is unnecessary to repeat it in full. It suffices to note the portions of the statute which are applicable to the circumstances of the present case: “When any low lands have been drained by a . . . current running thence in a natural course through the land of an adjoining proprietor and cannot advantageously be drained in any other course and such drainage becomes obstructed, the owner of such low lands may give written notice to such adjoining owner to remove such obstruction *396so as to allow the water to pass off in its former accustomed manner.” The statute then further provides that in the event the adjoining owner neglects to remove the obstruction the aggrieved owner may apply to the selectmen who shall proceed as did the selectmen in the present case.
The trial court found that a stream known as Willow Brook flowed in a southerly direction over the residential property of the O’Keefes and thence through the adjoining residential property of the plaintiffs Boyce, that there had been constructed on the Boyce property at a point five feet from the adjoining property line of the O’Keefes a dam across the brook which caused a pond to be formed on the O’Keefe property. The obstruction caused erosion of the O’Keefe property and endangered the heating system in that home. Despite the statutory notices and requests of the selectmen, the plaintiffs refused to remove the obstruction.
We may properly take judicial notice of the fact that a stream or brook, unimpeded, will flow over the land at the lowest course. State v. Tomanelli, 153 Conn. 365, 369, 216 A.2d 625. It is a long and well established principle of law that as against a lower riparian owner an upper owner is entitled to have the water flow from his land to the extent it would naturally flow and the lower owner is not justified in doing anything to prevent the natural flowoff. Farrington v. Klauber, 130 Conn. 170, 173, 32 A.2d 644; Sisters of St. Joseph Corporation v. Atlas Sand, G. & S. Co., 120 Conn. 168, 175, 180 A. 303; King v. Tiffany, 9 Conn. 162, 165, 168. Section 52-461 is an apparent recognition of this established common-law principle applicable to a “current running thence in a natural course through the land of *397an adjoining proprietor” and an addition and extension of it to man-made drainage ditches, with a grant of authority to selectmen in either case to act as the statute directs to remove an obstruction from such natural or artificial drainage.
I would find no error in the judgment of the trial court.
In this opinion Barber, J., concurred.